 



Exhibit 10.5
BROCADE COMMUNICATIONS SYSTEMS, INC.
DIRECTOR CASH COMPENSATION PLAN
(Amended and Restated on February 2, 2006*)
Annual retainer fees — $25,000 per year, plus

–   Independent Chairman of the Board — $30,000   –   Audit Committee Chair —
$5,000   –   Audit Committee member — $10,000   –   Compensation Committee Chair
— $5,000   –   Compensation Committee member — $5,000   –  
Nominating/Governance Committee chair — $5,000   –   Nominating/Governance
Committee member — $5,000

Additional fees per committee meeting:
In person — $1,500
By telephone — $1,000

*   The Amendment on February 2, 2006 set the annual cash compensation for the
“Independent Chairman of the Board” at $30,000.

